Citation Nr: 0029838	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension with coronary artery disease, claimed as 
secondary to service-connected hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that new and material 
evidence had not been submitted that would serve to reopen a 
previously-denied claim of entitlement to service connection 
for hypertension with coronary artery disease on a secondary 
basis.  This appeal ensued.

The Board notes that, in December 1992, the Board denied 
service connection for arteriosclerotic heart disease on both 
direct and secondary bases.  The appeal before the Board at 
this time pertains only to the matter of service connection 
as secondary to service-connected hepatitis.  The question of 
service connection for hypertension with coronary artery 
disease on a direct basis has not been raised in the context 
of the veteran's current claim.  Accordingly, the issue on 
appeal is characterized as indicated on the first page of 
this decision.


REMAND

Further development is warranted prior to adjudication of the 
veteran's claim. Additional evidence, consisting of two 
articles, was received at the RO in September 1999, 
subsequent to the issuance of the July 1999 supplemental 
statement of the case.  As the veteran has not waived RO 
consideration of this evidence, a remand to the RO for the 
issuance of a supplemental statement of the case is required.  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2000). 

In addition, the veteran maintains that the RO has not 
obtained his complete treatment records from the VA Medical 
Center in Miami, Florida, and that these records "show that 
[his] heart condition is related to [his] [service-connected] 
hepatitis C."  VA has constructive knowledge of all medical 
records generated by and within VA.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Additional development is warranted in 
this regard.

Finally, the veteran has referred to a research paper written 
by Daniel W. Bradley, M.D. from the Center of Disease Control 
in Atlanta, Georgia, showing a relationship between heart 
disease and hepatitis.  On remand, the RO should ask that the 
veteran provide a copy of this document.

This case is therefore REMANDED for the following:

1.  Request that the Miami VA Medical 
Center furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded the veteran at that 
facility since his separation from 
service.

2.  Ask that the veteran provide a copy 
of the research paper written by Daniel 
W. Bradley, M.D. from the Center of 
Disease Control in Atlanta, Georgia. 

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the July 1999 supplemental 
statement of the case.  

4.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

